 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CHARLES GRIFFIN, II,                                 No. 2:16-cv-1435 WBS CKD P
11                         Plaintiff,
12               v.                                        ORDER
13    DOROTHY DO-WILLIAMS, et al.,
14                         Defendants.
15

16             Plaintiff has filed his second request for an extension of time to file an opposition to

17   defendants’ motion for summary judgment. Good cause appearing, IT IS HEREBY ORDERED

18   that:

19             1. Plaintiff’s request for an extension of time (ECF No. 67) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file an opposition

21   to defendants’ motion for summary judgment. Failure to file an opposition within 30 days will

22   result in a recommendation that this action be dismissed.

23   Dated: December 19, 2018
                                                         _____________________________________
24
                                                         CAROLYN K. DELANEY
25                                                       UNITED STATES MAGISTRATE JUDGE
     1/kly
26   grif1435.36sec

27

28
